IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

FLEXIBLE TECHNOLOGIES, :
INC., :

Plaintiff. :
v. : Civil Action No. 18-348-CFC

SHARKNINJA OPERATING
LLC, SHARKNINJA .
MANAGEMENT COMPANY, :
and SHARKNINJA SALES
COMPANY, :
Defendants.:

 

Kenneth L. Dorsney, MORRIS JAMES LLP, Wilmington, Delaware; Jeffrey M.
Fisher, Deepak Gupta, Winston Liaw, FARELLA BRAUN + MARTEL LLP, San
Francisco, California

Counselfor Plaintijj"

Jack B. Blumenfeld, Jererny A. Tigan, MORRIS, NICHOLS,'ARSHT, &
TUNNEL LLP, Wilmington, Delaware; Robert W. Kantner, JONES DAY®,
Dallas, Texas

Counsel for Defendants

MEMORANDUM OPINION

March 29, 2019
Wilrnington, Delaware

££H@~%

CONNOLLY, UNITE[%TATES DISTRICT JUDGE

Flexible Technologies, Inc. has filed a six-count complaint against
Defendants SharkNinja Operating, LLC, SharkNinja Management Company, and
SharkNinja Sales Company (collectively “SharkNinja”) for patent infringement
(Count 1); misappropriation of trade secrets under South Carolina law (Count 2);
misappropriation of trade secrets under the Defend Trade Secrets Act (“DTSA”),
18 U.S.C. § 1836 (Count 3); breach of agreement (Count 4); breach of the
covenant of good faith and fair dealing (Count 5); and unjust enrichment (Count
6). SharkNinja has moved pursuant to F ederal Rule of Civil Procedure 12(b)(6) to
dismiss all but Count 1 of the complaint for failure to state a claim upon which
relief can be granted. D.I. 41. For the following reasons, I will grant in part and
deny in part the motion.

I. BACKGROUNDl
Flexible Technologies designs and manufactures “high-end flexible,

stretchable, retractable, and current-carrying hoses for a variety of applications in a

 

l As l am assessing the merits of a Rule 12(b)(6) motion to dismiss, I accept as true
all factual allegations in the complaint and view those facts in the light most
favorable to Flexible Technologies. See Umland v. Planco Fin. Servs., 542 F.3d
59, 64 (3d Cir. 2008).

wide range of industries.” D.I. 1 at 11 11. SharkNinja designs and manufactures
vacuum cleaners. See id. at 1; id. at 11 17.

In early 2012, SharkNinja sought Flexible Technologies’ assistance in
designing a current-carrying self-retracting stretch hose for a new vacuum cleaner
product line SharkNinja was developing This product line ultimately became the
Shark Rotator Powered LiftAwayT‘"l vacuum (the “LiftAway”). Id. at 11 17.
Flexible Technologies agreed to assist SharkNinja and began a collaborative
development project with SharkNinja to custom engineer Flexible Technologies’
innovative and proprietary hose technology for the LiftAway. Over the course of
the following two years, as part of this project, Flexible Technologies disclosed to
SharkNinja Flexible Technologies’ “methods, techniques, know-how and other
confidential information and trade secrets . . . in a series of meetings and other
communications.” See z'a’. at 1-2.

From the outset of their relationship, Flexible Technologies and SharkNinja
had “an implicit understanding duty and agreement . . . that all information, know-
how, and technical guidance provided by [Flexible Technologies] . . . was to be
maintained in confidence, and not be used without permission for any purpose
other than [SharkNinja] doing business with [Flexible Technologies].” Id. at 11 22.
This implied understanding was eventually formalized and reduced to a writing in

the form of a “Visitor Confidentiality Agreement” signed by one of SharkNinja’s

employees during her visit to Flexible Technologies’ factory in Abbeville, South
Carolina. See ia’. at 11 24-26; see also D.I. 1-2, Ex. B. The agreement provides in
relevant part:

The undersigned is being admitted, and may from
time to time in the future be admitted, to the premises
of Flexible Technologies, Inc. (“Flexible”), in
consideration of which the undersigned hereby
confirms his/her continuing understanding and
agreement as follows.'

1. For purposes of this Agreement,
“Confidential Information” shall mean
information (i) not generally known by
non-FLEXIBLE personnel and (ii) gained
by the undersigned through or as a result

of the undersigned’s relationship with
FLEXIBLE or access to any of FLEXIBLE’s
premises on this or any other occasion.
Confidential [I]nformation also includes any
similar information which FLEXIBLE
obtains from a third party and which
[FLEXIBLE] treats as proprietary or
confidential, whether or not owned by
FLEXIBLE.

D.I. 1-2, Ex. B at 2 (emphasis added).

In early 2014, SharkNinja stopped all communications with Flexible
Technologies and soon thereafter began to sell LiftAway vacuums that incorporate
imported hosing technology that is “indistinguishable” from the patented and
proprietary hosing technology Flexible Technologies disclosed to SharkNinja. See

D.I. 1 at 11 27, 11 29. SharkNinja never sought Flexible Technologies’ permission to

use Flexible Technologies’ patented and proprietary technology in the LiftAway
and has never compensated Flexible Technologies for SharkNinja’s incorporation
of that technology in the LiftAway. See id. at 2; id. at 1111 61-62, 70.
II. LEGAL STANDARDS

To state a claim upon which relief can be granted, a complaint must contain
“a short and plain statement of the claim showing that the pleader is entitled to
relief.” FED. R. CIV. P. 8(a)(2). Detailed factual allegations are not required, but
the complaint must set forth sufficient factual matter, accepted as true, to “state a
claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007). A claim is facially plausible when the factual content allows the
court to draw the reasonable inference that the defendant is liable for the
misconduct alleged. Ashcroft v. lqbal, 556 U.S. 662, 678 (2009). When
considering a Rule 12(b)(6) motion to dismiss, the court must accept as true all
factual allegations in the complaint and view them in the light most favorable to
Flexible Technologies Urnlana’, 542 F.3d at 64.
III. DISCUSSION

A. Misappropriation of Trade Secrets (Counts 2 and 3)

SharkNinja argues that both trade secret misappropriation counts should be

dismissed because Flexible Technologies failed to identify its trade secrets with

particularity in the complaint and because the allegations in the complaint establish

as a matter of law that Flexible Technologies did not take sufficient precautions to
protect its trade secrets. SharkNinja also argues that the DTSA misappropriation
count should be dismissed because the DTSA became effective after the alleged
misappropriation began.
1. Identification of Trade Secrets with Particularity

The parties agree that under both the DTSA and South Carolina law, “[t]o
plead misappropriation of trade secrets, a plaintiff must identify a trade secret with
sufficient particularity so as to provide notice to a defendant of what he is accused
of misappropriating and for a court to determine whether misappropriation has or 1
is threatened to occur.” ASC Partners, LLC v. Am. Grp., Inc., 2010 WL 883663, at
* 10 (W.D.N.C. Mar. 5, 2010). Courts, however, “are in general agreement that
trade secrets need not be disclosed in detail in a complaint alleging
misappropriation for the simple reason that such a requirement would result in
public disclosure of the purported trade secrets.” Leacadia, Inc. v. Applied
Extrusion Techs., Inc., 755 F. Supp. 635, 636 (D. Del. 1991) (citation omitted).
For example, the United States District Court for the District of South Carolina
found that a complaint identified trade secrets with sufficient particularity where
the complaint alleged that an “improvement” to a particular technology amounted

to a trade secret, that the purported mis-appropriator entered a “Confidential

Nondisclosure A reement” relatin to the technolo ical “im rovement,” and that
g g g 13

the purported mis-appropriator exploited the technological improvement Milliken
& Co. v. Wez’ner, 2015 WL 5474647, at *3 (D.S.C. Sept. 17, 2015).

In this case, Flexible Technologies has identified its trade secrets with
sufficient particularity to survive a motion to dismiss. According to the complaint,
Flexible Technologies supplied SharkNinja with Flexible Technologies’ “know-
how” relating to “current[-]carrying self-retracting stretch hoses” that “optimiz[ed]
retractability, comfort, aesthetics, safety, durability, and other important features.”
D.I. l at 11 21. This “know-how” included: “the composition of [Flexible
Technologies’] product,” id. at 1111 50, 60; “the material texturing of the product,”
ia’.; “methods of testing and manufacturing to ensure product reliability,” id.; and
“methods to not rely on, know[-]how, and negative information relating to the
same, including what kinds of potential modifications to current-carrying hoses
would not work.” Id. Flexible Technologies conveyed this know-how at least in
part in the form of “numerous detailed technical drawings of its proprietary
current[-]carrying self-retracting stretch hose, and other technical information not
covered by or related to the [Flexible Technologies’] Patent, such as material
characteristics, texturing, and test protocols.” Id. at 11 23. This level of detail, in
my view, provides SharkNinja with sufficient notice about the nature of the trade

secrets alleged to have been misappropriated

2. Reasonable Efforts to Safeguard Trade Secrets

SharkNinja argues that both trade secret counts should be dismissed because
the allegations in the complaint “show that [Flexible Technologies] did not take
sufficient precautions to preserve the confidentiality of the alleged trade secrets.”
D.I. 42 at 2. Idisagree.

Under both the DTSA and South Carolina’s trade secret misappropriation
statute, information cannot constitute a “trade secret” unless the owner of the
information took reasonable efforts to keep the information secret. See 18 U.S.C. §
1839(3); S.C. CODE ANN. § 39-8-20(5). South Carolina’s Supreme Court has
interpreted this “reasonable efforts” standard to require the exercise of “eternal
vigilance.” As the Court explained in Lowna’es Products, Inc. v. Brower, 191
S.E.2d 761 (S.C. 1972):

[I]f the person entitled to a trade secret wishes to
have its exclusive use in his own business, he must
not fail to take all proper and reasonable steps to
keep it secret. He cannot lie back and do nothing
to preserve its essential secret quality, particularly
when the subject matter of the process becomes
known to a number of individuals involved in its
use or is observed in the course of manufacture
within plain view of others. . . . As a naturally
known member of the patent bar has written, one
who claims that he has a trade secret must exercise
etemal vigilance. This calls for constant warnings
to all persons to whom the trade secret has become
known and obtaining from each an agreement,
preferably in writing, acknowledging its secrecy
and promising to respect it. To exclude the public

from the manufacturing area is not enough.
Ia'. at 766 (citations and internal quotation marks omitted). SharkNinja argues-
without any supporting case citations-that “[t]here is no reason to think the
reasonable precaution standard is to be treated less strenuously under [the DTSA]”
than it has been “treated” by the South Carolina Supreme Court. See D.I. 42 at 8.

Because the complaint alleges facts from which it can be plausibly inferred

that Flexible Technologies exercised eternal vigilance to keep its information
secret, I need not address whether a less strenuous standard of “reasonable efforts”
governs the DTSA. Flexible Technologies alleges, for example, that:

[its] facilities are protected by perimeter fences and its

docks are gated, its exterior doors are locked and people

can gain access only with a bar-coded badge or other

security clearance, all digital networks and file servers

are password protected, employees are subject to a

variety of background checks, and engineers as well as

visitors to [Flexible Technologies’] manufacturing floor

are subjected to contractual requirements which include

non-disclosure and confidentiality obligations.
D.I. l at 11 15. Flexible Technologies also alleges that it implemented physical and
digital security measures, confirmed its confidentiality agreement with SharkNinja
in writing, marked technical drawings and other documents as proprietary, and
stated in e-mails that the contents of those messages include proprietary

information See id. at 1111 23-26, 48, 60; D.I. l-2, Ex. B. It can plausibly be

inferred from these alleged facts, when examined in the light most favorable to

Flexible Technologies, that Flexible Technologies undertook reasonable efforts
and employed etemal vigilance to safeguard its trade secrets. The alleged actions
are clearly more than just “exclud[ing] the public from the manufacturing area”;
and they do not equate to “l[ying] back and do[ing] nothing to preserve [the]
essential secret quality” of Flexible Technologies’ proprietary hosing technology.
See Lowndes, 191 S.E.2d at 766.

3. Whether the Alleged Acts are Covered by the DTSA

SharkNinja argues that the DTSA count must be dismissed because the
misappropriation of trade secrets occurred before the enactment of the DTSA on
May 11, 2016. The complaint, however, which was filed in 2018, alleges that
Shark improperly “used and disclosed FTI’s trade secrets in the process of
obtaining current-carrying self-retracting stretch hoses for ultimate use and sale in
its line of vacuum products that embody these trade secrets, including its line of
Rotator Powered Lift-Away vacuums, and continues to do so.” D.I. 1 at 11 61
(emphasis added).

The DTSA defines “misappropriation” to include the “use” of the trade
secret in question. § 1839(5)(B). Accordingly, the complaint’s allegations
regarding use and sales after May 2016 of vacuums that embody Flexible
Technologies’ trade secrets and the continuing use and sales of such vacuums fall

within the scope of the DTSA. See Christian v. Lannett Co., Inc., 2018 WL

1532849, at *3-4 (E.D. Pa. Mar. 29, 2018); Marimar Textiles, Inc. v. Jua’e
Clothing & Accessories Corp., 2017 WL 4391748, at *6 (D.N.J. Oct. 2, 2017);
Brand Energy & Infrastructure Servs., Inc. v. lrex Contracting Grp. , 2017 WL
1105648, at *8 (E.D. Pa. Mar. 24, 2017).

B. Breach of Agreement (Count 4)

SharkNinja argues that the breach of agreement count should be dismissed
because Flexible Technologies has failed to allege sufficiently the terms of the
agreement, Idisagree.

To survive a motion to dismiss a claim for breach of contract under South
Carolina law, a plaintif “need only plead (1) the existence of contractual
obligations binding upon [the defendant] . . . ; (2) [the defendant’s] breach of those
obligations; and (3) damages resulting nom such breach.” Milliken & Co. v.
Evans, 2016 WL 470017, at *5 (D.S.C. Feb. 8, 2016). In this case, the complaint
alleges the existence of an implied understanding regarding the confidentiality of
Flexible Technologies’ proprietary information and trade secrets. See D.I. 1 at 1111
65, 69. It further alleges that the implied agreement was reduced to a written
agreement that was signed by one of SharkNinja’s senior employees, id. at 11 24;
and that SharkNinja breached the agreement by “taking, transferring, disclosing
and/or using the technical know-how and proprietary information that it obtained

through its relationship with [Flexible Technologies] to obtain current-carrying

10

self-retracting stretch hoses and using them in its products without buying those
components from [Flexible Technologies] or paying a license or royalty fee to
[Flexible Technologies].” Id. at 11 70.

C. Breach of Covenant of Good Faith and Fair Dealing (Count 5)

SharkNinja argues that the breach of the covenant of good faith and fair
dealing count should be dismissed because, under South Carolina law, “the implied
covenant of good faith and fair dealing is not an independent cause of action
separate from [a] claim for breach of contract.” RoTec Servs., Inc. v. Encompass
Servs., Inc., 597 S.E.2d 881, 884 (S.C. Ct. App. 2004). Flexible Technologies
offered no argument to rebut SharkNinja’s argument, but rather stated that its
implied covenant claim “Will be merged with its breach of agreement claim.” D.I.
48 at 20. Accordingly, I will dismiss Count 5.

D. Un just Enrichment (Count 6)

SharkNinja asserts that Flexible Technologies’ unjust enrichment count
should be dismissed for the same reasons that the trade-secret claims and the
breach of agreement claim should be dismissed. Accordingly, because I will not
dismiss the trade-secret and breach of agreement counts, I will not dismiss the

unjust enrichment count.

11

IV. CONCLUSION
For the foregoing reasons, I will grant SharkNinja’s motion to dismiss Count
V and otherwise deny SharkNinja’s motion to dismiss.

The Court will enter an order consistent with this Memorandum Opinion.

12

